DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
 Election/Restrictions
Claims 14 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The originally-filed specification does not appear to provide support for the limitations recited in claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Lipton et al (U.S. Patent Application Publication 2014/0035177 A1).
             Regarding claim 1, Weber (see the entire document, in particular, paragraphs [0068], [0075], [0077] - [0080] and [0084]; Figures 1 and 2) teaches a process of making an embolic filter balloon (see paragraphs [0084] (process of making medical devices), [0068] (medical devices include embolic protection devices; balloons) and [0078] (transluminal medical device such as an embolic filter) of Weber), including the steps of (a) rotationally spinning poly-urethane fibers, by rotating a spinneret in the absence of an electric field for an embolic filter (see paragraphs [0084] (rotational molding) and [0077] (poly-urethane) of Weber); and (b) coupling the embolic filter to an inner lumen of the embolic filter balloon (see paragraphs [0078] (device 10 in a closed, collapsed profile for insertion into a body lumen) and [0079] (frame 104 supports filter membrane 102 and is coupled to guidewire 106); Figures 1 and 2 of Weber). Weber does not teach (1) that the embolic filter is made from polytetrafluoroethylene fibers (Weber teaches poly-urethane fibers), or (2) expelling a flowable material from an orifice on a circumference of the spinneret. Broome (see the entire document, in particular, paragraphs [0001], [0002] and [0014]) teaches an embolic filter balloon (see paragraphs [0001] (embolic protection filters) and [0002] (embolic filters are generally placed within a body lumen) of Broome), wherein the embolic filter is made from polytetrafluoroethylene fibers or poly-urethane fibers (see paragraph [0014] (PTFE, poly-urethane) of Broome), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PTFE fibers for the manufacture of an embolic filter in the process of Weber in view of Broome because Broome teaches the use of either PTFE or poly-urethane fibers for use in the manufacture of an embolic filter (see paragraph [0014] of Broome). Lipton et al (see the entire document, in particular, paragraphs [0005], [0008], [0034], [0078], [0086], [0096] and [0107]; Figures 1C and 9) teaches a process of making micro-fibers and nano-fibers (see paragraph [0008] (micro-fibers and nano-fibers) of Lipton et al), wherein the fibers are used to make embolic filters (see paragraph [0107] (bio-medical filtration) of Lipton et al), wherein the fibers are made from PTFE (see paragraph [0086] (PTFE) of Lipton et al); including the step of producing the fibers by rotational spinning (see paragraphs [0078] (fiber producing device is rotated about a spin axis) and [0096] (fiber producing device 8200; Figure 9 of Lipton et al) and expelling a flowable material from an orifice on a circumference of the spinneret (see paragraph [0034] (one or more openings 150 on a circumference of a fiber producing device) and Figure 1C of Lipton et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expel a flowable material from an orifice on a circumference of the spinneret in the process of Weber in view of Lipton et al in order to manufacture and control the chemical and physical properties of small diameter fibers for use in the bio-medical field (see paragraph [0005] of Lipton et al).   
             Regarding claims 8 and 9, see paragraph [0008] (micro-fibers and nano-fibers) of Lipton et al.
             Regarding claim 11, see paragraph [0069] (components can be comprised of a plurality of layers; multi-layered medical device) of Weber.
             Regarding claim 15, see paragraph [0078] (device 10 in an open, radially expanded profile for collecting debris from a body lumen); Figures 1 and 2 of Weber.
Claim(s) 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Lipton et al (U.S. Patent Application Publication 2014/0035177 A1) as applied to claims 1, 8, 9, 11 and 15 above, and further in view of Ballard et al (U.S. Patent Application Publication 2012/0114722 A1).
             Regarding claim 2, Weber (in combination with Broome and Lipton et al) does not teach (1) the step of mixing a PTFE dispersion with polyethylene oxide (PEO), wherein the polyethylene oxide (PEO) is dissolved in water, to form the flowable material. Ballard et al (see the entire document, in particular, paragraphs [0005], [0016], [0044] and [0060]) teaches a process of making an embolic filter (see paragraph [0016] (filtration devices for medical applications) of Ballard et al), including the step of mixing a PTFE dispersion with polyethylene oxide, wherein the polyethylene oxide is dissolved in water, to form the flowable material (see paragraph [0060] (dissolving PEO in deionized water, then adding to a PTFE dispersion) of Ballard et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix a PTFE dispersion with polyethylene oxide (PEO), wherein the polyethylene oxide (PEO) is dissolved in water, to form the flowable material in the process of Weber (in combination with Broome and Lipton et al)  in view of Ballard et al in order to make a PTFE product for use as filtration devices in medical applications (see paragraph [0016] of Ballard et al).
             Regarding claim 4, see paragraph [0005] (a porous structure is created) of Ballard et al.
             Regarding claim 7, see paragraph [0044] (sintering of the PTFE particles) of Ballard et al.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1), Lipton et al (U.S. Patent Application Publication 2014/0035177 A1) and Ballard et al (U.S. Patent Application Publication 2012/0114722 A1) as applied to claims 1, 2, 4, 7-9, 11 and 15 above, and further in view of Bell et al (U.S. Patent Application Publication 2015/0118565 A1).
             Regarding claim 3, Weber (in combination with Broome, Lipton et al and Ballard et al) does not teach (1) the step of elongating the fibers by applying drag to the discharged fibers. Bell et al (see the entire document, in particular, paragraph [0009]) teaches a process of making fibers by rotational spinning (see paragraph [0009] (ForcespinningTM , a high rotational speed, fiber spinning technique), including the step of elongating the fibers by applying drag to the discharged fibers (see paragraph [0009] (form fibers by using centrifugal forces and ambient atmosphere inertial drag) of Bell et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to elongate the fibers by applying drag to the discharged fibers in the process of Weber (in combination with Broome, Lipton et al and Ballard et al) in view of Bell et al in order to provide for rapid production of fibers (see paragraph [0009] (rapid production rate) of Bell et al).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Lipton et al (U.S. Patent Application Publication 2014/0035177 A1) as applied to claims 1, 8, 9, 11 and 15 above, and further in view of Hossainy et al (U.S. Patent Application Publication 2002/0087123 A1).
             Regarding claim 5, Weber (in combination with Broome and Lipton et al) does not teach (1) the step of coating the embolic filter with a therapeutic agent. Hossainy et al (see the entire document, in particular, paragraphs [0002] and [0005]) teaches coated medical devices (see paragraph [0002] (hemocompatible coatings on medical devices) of Hossainy et al), including the step of coating the embolic filter with a therapeutic agent (see paragraph [0005] (devices that are typically coated with therapeutic substances include emboli capturing systems) of Hossainy et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the embolic filter with a therapeutic agent in the process of Weber (in combination with Broome and Lipton et al)  in view of Hossainy et al in order to provide biocompatibility to a medical device to prevent harm to a patient (see paragraph [0005] of Hossainy et al). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Lipton et al (U.S. Patent Application Publication 2014/0035177 A1) as applied to claims 1, 8, 9, 11 and 15 above, and further in view of Petersen (U.S. Patent Application Publication 2005/0159771 A1).
             Regarding claim 6, Weber (in combination with Broome and Lipton et al) does not teach (1) the step of coating the embolic filter with an anti-thrombotic agent. Petersen (see the entire document, in particular, paragraphs [0001] and [0036]) teaches an embolic filter (see paragraph [0001] (medical devices for filtering blood clots) of Petersen), including the step of coating the embolic filter with an anti-thrombotic agent (see paragraph [0036] (all or a portion of the filter tubes 30 (i.e., embolic filters) may be coated with an anti-thrombogenic agent) of Petersen), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the embolic filter with an anti-thrombotic agent in the process of Weber (in combination with Broome and Lipton et al) in view of Petersen in order to facilitate lysing (i.e., dissolving) of collected blood clots (see paragraph [0036] of Petersen).
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Lipton et al (U.S. Patent Application Publication 2014/0035177 A1) as applied to claims 1, 8, 9, 11 and 15 above, and further in view of DiPisa, Jr. (U.S. Patent 4,662,885 A).
             Regarding claim 10, Weber (in combination with Broome and Lipton et al) does not teach (1) that the embolic filter is a continuous disc. DiPisa, Jr. (see the entire document, in particular, col. 1, lines 7-11; col. 2, lines 49-51; col. 4, line 57 to col. 5, line 5; Figure 2) teaches an embolic filter (see col. 1, lines 7-11 (embolic filter) of DiPisa, Jr.), wherein the embolic filter is a disc (see col. 4, line 57 to col. 5, line 5 (disk 28 (i.e., filter)) and Figure 2 of DiPisa, Jr.) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an embolic filter as a continuous disc in the process of Weber (in combination with Broome and Lipton et al) in view of DiPisa, Jr. in order to provide a quick, simple, least invasive method of vascular filtration (see col. 2, lines 49-51 of DiPisa, Jr.).
             Regarding claim 16, see col. 4, line 57 to col. 5, line 5 and Figure 2 of DiPisa, Jr.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Application Publication 2003/0065355 A1) in combination with Broome (U.S. Patent Application Publication 2003/0208224 A1) and Lipton et al (U.S. Patent Application Publication 2014/0035177 A1) as applied to claims 1, 8, 9, 11 and 15 above, and further in view of Chin et al (U.S. Patent Application Publication 2002/0165523 A1).
             Regarding claim 12, Weber (in combination with Broome and Lipton et al) does not teach (1) the step of coating the PTFE fibers to a substrate of the embolic filter balloon. Chin et al (see the entire document, in particular, paragraphs [0004] and [0060]) teaches a balloon catheter (see paragraph [0004] (catheter shaft (or substrate), balloon which is inflated and deflated) of Chin et al), including applying (e.g., coating) balloons having plural layers onto a substrate (see paragraph [0005] of Chin et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the PTFE fibers to a substrate of the embolic filter balloon in the process of Weber (in combination with Broome and Lipton et al)  in view of Chin et al in order to prevent cracks or punctures from propagating and causing failure (see paragraph [0060] of Chin et al).
             Regarding claim 13, see paragraphs [0004] and [0005] of Chin et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742